Citation Nr: 0506639	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-19 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel








INTRODUCTION

The veteran had honorable active service from March 1968 to 
March 1972.

This appeal arises from a February 2000 and later rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, that denied 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
of any further action required of him.


REMAND

Although the veteran did not supply information concerning 
PTSD stressors, the claims file reflects that he has become 
severely psychiatrically impaired due to cerebrovascular 
accident (CVA), and that supplying additional details 
concerning his claimed PTSD stressors has become very 
difficult.  Nevertheless, it would be very helpful if he 
could attempt to supply at least some additional information.  

Information supplied thus far reflects that the veteran 
served in Vietnam from May 4, 1971, to March 1, 1972.  While 
in Vietnam he was assigned to Higher Headquarters Company 
(HHC), 2nd Battalion, 1st Infantry as a cook's helper in May 
1971.  However, he was sent to Guam for hand surgery in 
August 1971 and was then sent back to Vietnam and assigned to 
the 110th Transportation Company as a supply parts specialist 
and then to HHC, 34th General Support Group (AM&S).  

The veteran reported that he served in Vietnam not as a cook, 
but rather as a truck driver in the Phu Bai area.  He further 
reported hat his truck was ambushed once, that he shot at 
someone, apparently in response to the ambush, and that he 
drove his truck over people, not knowing whether they were 
dead.  He has not, however, mentioned any approximate date 
for these events.  Therefore, the RO was unable to attempt to 
obtain any verification of these incidents.  He also reported 
that the airplane that brought him into Vietnam came under 
attack, although it was not hit, and that while in the 
hospital he saw dead and injured soldiers.  The veteran's 
presence in an Army hospital on Guam has been verified, as 
that is where he underwent surgery.  As such this stressor is 
consistent with his being hospitalized and is thus verified.  
.

VA clinical records reflect that two psychiatrists have 
rendered a diagnosis of PTSD. However, during a VA PTSD 
compensation examination, a psychologist felt that the 
veteran did not exhibit PTSD.  As such, the Board finds that 
another examination is warranted.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran should be requested to 
provide detailed information about the 
ambush of his truck, to include the 
approximate date and location of the 
event and the method of attack, i.e., 
sniper fire, small arms, land mine, 
mortars, or rockets.  The area or 
province where this occurred, or even his 
destination or departure point on the day 
in question would be helpful.  It would 
be helpful if the veteran could recall 
whether the claimed stressor occurred 
prior to or since his hand surgery in 
August 1971, as this information might 
help determine his assigned unit and the 
approximate date of the stressor.  

2.  If additional information is received 
which is verifiable, the RO should 
request United States Armed Service 
Center for Records Research (CURR) for 
verification of the event(s) cited.  
Following receipt of a response from 
CURR, the RO should identify those 
stressor or stressor events, if any, 
which have been verified and whether the 
veteran engaged in combat.

3.  The RO should request the VA medical 
facility in Providence to furnish any 
additional medical records pertaining to 
treatment for his psychiatric illness 
from March 2004 to the present.

4.  Thereafter, t veteran should be 
accorded a VA examination by a 
psychiatrist who has not examined the 
veteran to determine the nature and 
severity of any psychiatric illness.  The 
veteran's claims folder is to be made 
available to the examiner for review on 
conjunction with the examination.  All 
necessary tests should be conducted.  The 
examiner is to be informed that only a 
stressor verified by the RO or the Board 
may be used as a basis for a diagnosis of 
post-traumatic stress disorder.  The 
examiner is to be informed that the 
verified stressor is seeing dead and 
injured soldiers in a hospital on Guam 
while he was hospitalized for hand 
disorder, and any other stressor that the 
RO has recently verified.  If a PTSD 
diagnosis is deemed appropriate, the 
psychiatrist should specify whether the 
stressor(s) found to be established by 
the record were sufficient to produce 
PTSD and whether there is a link between 
the PTSD and a verified stressor.

5.  Following completion of the above 
actions, the RO should review the claim 
and determine whether the benefits sought 
can be granted.  If not, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  The 
case should thereafter be returned to the 
Board for review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


